            Case 1:18-cv-09417-ER Document 70 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
LUIS ANTONIO ORTIZ OCHOA, et al.,                              :

                          Plaintiffs,                        :     ORDER

        -v.-                                                 :
                                                                   18 Civ. 9417 (ER) (GWG)
PRINCE DELI GROCERY CORP., et al.,                           :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE
         By Order dated June 28, 2021, the Court required each party in this matter to participate
in a settlement conference scheduled for July 20, 2021. (Docket # 68). In this Order, the parties
were instructed that, “[i]f a party does not speak fluent English, the party must arrange for the
participation of an experienced simultaneous interpreter.” Id. ¶ 6 (emphasis omitted). The Order
also provided that “the attorney on the case may not serve as the interpreter.” Id. (emphasis
added).

        On July 20, 2021, at the start of the settlement conference, counsel for plaintiffs, Ms.
Tiffany Troy, made clear that her client did not speak fluent English and that she did not arrange
for the participation of an experienced simultaneous interpreter. Ms. Troy indicated her belief
that the Order setting up the settlement conference did not contain any provision regarding an
interpreter. The Court was required to alert her to the clear terms of the Court’s Order.

       Accordingly, the conference had to be adjourned to July 30, 2021, at 2:30 p.m. The
Court notes that it represents a great inconvenience to the Court to have been required to hold a
block of time for a conference only to be forced to cancel it at the last moment. This block of
time was not available for the scheduling of other important matters that required the attention of
this Court.

        It appearing to the Court that plaintiffs’ counsel have violated the Court’s Order of June
28, 2021, it is hereby ORDERED that plaintiffs’ counsel shall show cause why sanctions should
not be imposed on them either based on Fed. R. Civ. P. 16(f), 28 U.S.C. § 1927, or the inherent
powers of the Court. Such showing shall be made by affidavit and a memorandum of law
compliant with Local Civil Rule 7.1(a)(2) filed on or before July 28, 2021. Opposing counsel
may file a letter on or before the same date if counsel wishes to be heard on the matter.

       If counsel for plaintiffs wishes that a hearing be held on this matter, they should so state
and should set forth the reasons why the consideration of this matter based on written
submissions would be insufficient.

        The Court will issue a written order in the event a sanction is imposed.
        Case 1:18-cv-09417-ER Document 70 Filed 07/20/21 Page 2 of 2




Dated: July 20, 2021
       New York, New York




                                     2
